Title: From James Madison to Richard Rush, 15 February 1815
From: Madison, James
To: Rush, Richard


        
          [Washington,] 15 February 1815
        
        The occasion which led to your favor of this morning merits all our congratulations, and I heartily join in those you have expressed. The terms of the peace will I hope be satisfactory to our Country. With the events of the war, they can not fail to command the respect of every other. … Be

so good as to return the two papers after a leisurely perusal. The newspaper is the latest that has arrived.
      